Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated February 3, 2022 has been carefully considered, but is non-persuasive. The Replacement Sheets of Drawings overcome one, but not all, of the drawing objections. The specification has been amended to correct the informalities therein. The claims have been amended to correct the informalities therein, and to overcome the rejections under 35 USC 112(b). Correction of these matters is noted with appreciation.

	Applicant’s arguments with regard to Fadgen 2020/0173557 that amended claim 1 recites  the support portion and the interface portion as being constructed of distinct materials, and that there is no teaching in Fadgen 2020/0173557 that supports this construction, have been carefully considered and are persuasive. Amended independent claims 1 and 19 are not anticipated by  Fadgen 2020/0173557.

	Applicant has argued with regard to Shuaib 2016/0032765 that “Claim 1 defines “a seal runner having a support portion constructed of a first material and an interface portion constructed of a second material distinct from the first material”. In alleging that this feature is anticipated the examiner has identified element 205 of Shuaib as reading on the claimed “support portion” and element 207 as reading on the claimed interface portion. 
With respect, element 207 is an “outer surface of runner 205.” See paragraph 34 of Shuaib. Indeed, as the Figure makes clear through its use of crosshatching, element 205, including the surface 207, is a single unitary component. The surface 207 cannot be a distinct material from the runner 205. This reason alone is sufficient to render the anticipation rejection inaccurate. 
With regards to the examiner's contention that the shaft 206 can reasonably be read as the support portion by one of skill in the art, the contention is incorrect on its face. The support portion is a component of the seal runner. No person of reasonable skill in the art would consider the shaft that is being supported by the bearing (as with element 206 of Shuaib) to be a component of the seal runner.” 

Applicant has further argued with regard to Shuaib that “Similarly, claim 19 includes “defining a seal runner using a distinct seal support and seal interface”. As described above, however, the surface 207 and the runner 205 are not distinct. Rather, the surface 207 is a surface of the runner 205. In light of this distinction, claim 19 is likewise not anticipated.”

	Respectfully, these arguments are non-persuasive. Claim 1 recites “having a support portion constructed of a first material and an interface portion constructed of a second material distinct from the first material.” The term “having” is open claim language and can include elements other than recited, and does not require that the support portion and the interface portion are a unitary, monolithic component, as Applicant’s arguments suggest. As a result of Applicant’s amended claim language, Shuaib discloses a seal runner having a support 206 constructed of a first material and an interface portion 207 constructed of a second material distinct from the first material (claim 1). However, Shuaib does not disclose the combination of features including the support portion including an axial section extending axially from an end of a radial section of the support portion. Therefore, amended independent claim 1 defines over  Shuaib. 

Amended claim 19 does not define over Shuaib, as Shuaib discloses a method for minimizing rubbing in a gas turbine engine bearing compartment seal, comprising, defining a seal runner using a distinct seal support 206 and seal interface 207 with the seal support and seal interface being constructed of distinct materials (as these are not monolithic, they are constructed of distinct materials), wherein a coefficient of thermal expansion of the seal interface is less than or approximately equal to a coefficient of thermal expansion of at least one seal ring 210, 216 disposed radially outward of the seal interface; note paragraph 36, for example.

	Applicant’s arguments with regard to the rejection of claim 13 under 35 U.S.C. 103 using Theratil 2019/0376402 as a teaching reference are that the feature that the Examiner relies on to show the circumferential intermittence of axial retention tabs does not serve any retention feature at all, either axial or radial, and that the tabs 32 are actually surface discontinuities protruding from the runner 28, with the reduction of vortex shedding being unrelated to the function of axial retention of the interface portion relative to the support portion, and creation of an axial retention tab as claimed would not provide the alleged vortex shedding benefit.  

Respectfully, these arguments are moot, as a different base reference to Fadgen 2017/0234430 is used in combination with Fadgen 2020/0173557, to reject claim 10 under 35 U.S.C. 103, upon which claim 13 depends, and claim 13 is no longer rejectable under 35 U.S.C. 103 using the teachings of Theratil, due to the amended features recited in claim 10.
Similarly, Applicant’s arguments with regard to the rejection of claim 13 under 35 U.S.C. 103 using Garrison 2015/0049968 as a teaching reference, are moot, as a different base reference to Fadgen 2017/0234430 is used in combination with Fadgen 2020/0173557, to reject claim 10 under 35 U.S.C. 103, upon which claim 13 depends, and claim 13 is no longer rejectable under 35 U.S.C. 103 using the teachings of Garrison, due to the amended features recited in claim 10.

With regard to Applicant’s arguments concerning claim 16, due to the amendments made to claim 16, the previous rejections under 35 U.S.C. 103 as being unpatentable over Ullah 2012/0177486 in view of Fadgen 2020/0173557; and Shuaib 2016/0032765 in view of Ullah 2012/0177486, are no longer applied. Rather, amended claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fadgen 2017/0234430 in view of Ullah 2012/0177496 and Fadgen 2020/0173557, as set forth in detail later below.

Lastly, Applicant has argued with regard to the rejections of claims 1-2, 5-8, 10, 12, and 15 under 35 U.S.C. 103 as being unpatentable over Fadgen 2017/0234430 in view of Fadgen 2020/0173557, that “As with the previous rejections the examiner has relied on two areas of a single integral structure (106) to read on the support portion and on the interface portion. However, as noted previously the claims now define that the support portion and the interface portion are constructed of distinct materials. Fadgen 430 does not render this feature obvious. 
Furthermore, modifying the structure of Fadgen 430 to utilize distinct materials for the alleged “support portion” and the alleged “interface portion” would not have provided any benefit without substantially altering the construction of Fadgen 430, and would therefore not have been obvious.”
Respectfully, these arguments are non-persuasive as they pertain to amended claim 1, which require a new interpretation of figure 1 of Fadgen 2017/0234430, which discloses a ceramic seal runner 106 having a metallic support portion 110 constructed of a first material and an interface portion I constructed of a second material distinct from the first material, as set forth in detail later below. 

Fadgen 2020/0173557 teaches a bearing compartment seal for a gas turbine engine (paragraph 19) comprising: at least one seal ring 110 defining an axis and having a radially inward facing sealing surface 116; a seal runner 112 having a support 118 constructed of a first material and an interface portion 120 constructed of a second material, the interface portion including a radially outward facing surface, for the purpose of forming a seal between the radially inward facing sealing surface of the seal ring and the interface portion of the seal runner. A first coefficient of thermal expansion of the second material is at most approximately equal to a second coefficient of thermal expansion of the at least one seal ring, and the first coefficient of thermal expansion is approximately identical to the second coefficient of thermal expansion (note paragraphs 24-26, for example), for the purpose of effecting sealing engagement between the seal ring and runner over a predetermined range of operating temperatures.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the bearing compartment seal of Fadgen 2017/0234430 such that a first coefficient of thermal expansion of the second material is at most approximately equal to a second coefficient of thermal expansion of the at least one seal ring, and such that the first coefficient of thermal expansion is approximately identical to the second coefficient of thermal expansion, as taught by Fadgen 2020/0173557, for the purpose of effecting sealing engagement between the seal ring and runner over a predetermined range of operating temperatures.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axial retention tab being circumferentially intermittent (claim 13) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
New claims 24 and 25 recite that the interface portion includes a uniform radial thickness along a contact with the seal ring, and the interface portion includes a uniform radial thickness along an entire axial length of the interface portion. Although these limitations are shown in the drawings, they are not described in the specification.
It is suggested that the specification be amended to state these features, in order to overcome the objection to the specification.

Claim Objections
Claims 16-18 are objected to because of the following informalities: Appropriate correction is required.
In claim 16, the last line, “portion” (second occurrence) should be deleted. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 10 recites the axial retention tab being configured to at least partially retain the interface portion axially relative to the support portion. The scope of claim 10 includes the axial retention tab 229 partially retaining the interface portion axially relative to the support portion 228. The specification is completely silent as to the underlined claim language that the axial retention tab is configured to at least partially retain the interface portion axially relative to the support portion. As seen in figure 3D, it appears that the axial retention tab 229 fully retains the interface portion axially relative to the support portion 228, and does not partially retain the interface portion axially relative to the support portion. Therefore, the claim language of the axial retention tab being configured to at least partially retain the interface portion axially relative to the support portion, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant should show where in the written description, support is provided for this limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuaib 2016/0032765.
Disclosed is a method for minimizing rubbing in a gas turbine engine bearing compartment seal, comprising, defining a seal runner using a distinct seal support 206 and seal interface 207 with the seal support and seal interface being constructed of distinct materials (as these are not monolithic, they are constructed of distinct materials), wherein a coefficient of thermal expansion of the seal interface is less than or approximately equal to a coefficient of thermal expansion of at least one seal ring 210, 216 disposed radially outward of the seal interface; note paragraph 36, for example.



Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadgen 2017/0234430 (figures 3A, 3B, and 4).
Disclosed is a method for minimizing rubbing in a gas turbine engine bearing compartment seal, comprising, defining a seal runner using a distinct seal support 320/334 and seal interface 330 with the seal support and seal interface being constructed of distinct materials, wherein a coefficient of thermal expansion of the seal interface is less than or approximately equal to a coefficient of thermal expansion of an unnumbered seal ring disposed radially outward of the seal interface; note paragraphs 29, 30, and 39, for example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, 10, 12, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fadgen 2017/0234430 in view of Fadgen 2020/0173557.
Fadgen (figure 1) discloses a bearing compartment seal for a gas turbine engine substantially as claimed, comprising: at least one carbon seal ring (unnumbered, see paragraph 25) defining an axis; a ceramic seal runner 106 having a metallic support portion 110 constructed of a first material and an interface portion I constructed of a second material distinct from the first material, the interface portion including a radially outward facing surface, the support portion including a radial section R having a radially inward facing surface RI and an axial section AS extending axially from an end of the radial section, the axial section including a radially outward facing surface RO contacting the interface portion I (claim 1).
The interface portion is disposed circumferentially about the support portion (claim 6).
The interface portion extends a full axial length of the support portion, as they are equal in axial lengths, and any axial portion of the support portion may be selected such that the interface portion extends a full axial length of the support portion (claim 7).
The support portion extends less than a full axial length of the interface portion, as any axial portion of the support portion may be selected such that the axial length of the support portion extends less than a full axial length of the interface portion (claim 8).
The support portion includes a radially outward extending axial retention tab T at at least one axial end of the support portion, the axial retention tab being configured to at least partially retain the interface portion axially relative to the support portion (claim 10).
The axial retention tab extends a full circumference of the support portion, as the support is annular (claim 12).
The interface portion is retained relative to the support portion at least partially via a fastener 116 in the form of a threaded nut (claim 15).
The end of the radial section is opposite the radially inward facing surface (claim 23).
Note the annotated figure below.


    PNG
    media_image1.png
    782
    890
    media_image1.png
    Greyscale

However, Fadgen 2017/0234430 does not disclose that the seal ring has a radially inward facing sealing surface (claim 1), does not explicitly disclose that a first coefficient of thermal expansion of the second material is at most approximately equal to a second coefficient of thermal expansion of the at least one seal ring (claim 1), does not disclose that the first coefficient of thermal expansion is approximately identical to the second coefficient of thermal expansion (claim 2), does not disclose that the at least one seal ring comprises a pair of seal rings (claim 5), and does not disclose that the interface portion extends at least a full axial length of the at least one seal ring (claim 6).

Fadgen 2020/0173557 shows a bearing compartment seal for a gas turbine engine (paragraph 19) comprising: at least one seal ring 110 defining an axis and having a radially inward facing sealing surface 116; a seal runner 112 having a support 118 constructed of a first material and an interface portion 120 constructed of a second material, the interface portion including a radially outward facing surface, for the purpose of forming a seal between the radially inward facing sealing surface of the seal ring and the interface portion of the seal runner. A first coefficient of thermal expansion of the second material is at most approximately equal to a second coefficient of thermal expansion of the at least one seal ring, and the first coefficient of thermal expansion is approximately identical to the second coefficient of thermal expansion (note paragraphs 24-26, for example), for the purpose of effecting sealing engagement between the seal ring and runner over a predetermined range of operating temperatures. The seal ring comprises a pair of seal rings (paragraph 21), and the interface portion extends at least a full axial length of the at least one seal ring, for the purpose of increasing the sealing effect against the radially outward facing surface. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the bearing compartment seal of Fadgen 2017/0234430 such that the carbon seal ring has a radially inward facing sealing surface, as taught by Fadgen 2020/0173557, for the purpose of forming a seal between the radially inward facing sealing surface of the seal ring and the interface portion of the seal runner.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the bearing compartment seal of Fadgen 2017/0234430 such that a first coefficient of thermal expansion of the second material is at most approximately equal to a second coefficient of thermal expansion of the at least one seal ring, and such that the first coefficient of thermal expansion is approximately identical to the second coefficient of thermal expansion, as taught by Fadgen 2020/0173557, for the purpose of effecting sealing engagement between the seal ring and runner over a predetermined range of operating temperatures.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the bearing compartment seal of Fadgen 2017/0234430 such that the at least one seal ring comprises a pair of seal rings, and such that the interface portion extends at least a full axial length of the at least one seal ring, as taught by Fadgen 2020/0173557, for the purpose of increasing the sealing effect against the radially outward facing surface. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fadgen 2017/0234430 and Fadgen 2020/0173557 as applied to claim 1 above.
The modified bearing compartment seal of Fadgen 2017/0234430 shows all of the claimed subject matter including the at least one seal ring being  constructed of a third material (claim 3), but does not show that the third material and the second material have at least one shared underlying component material (claim 3), and does not show that the third material and the second material are the same material (claim 4).

Fadgen 2020/0173557 at paragraphs 24 and 25, for example, states that “The seal ring 110 and runner 112 may be formed from materials having coefficients of thermal expansion that are matched to effect sealing engagement between the seal ring 110 and runner 112” over a predetermined range of operating temperatures, and “In some embodiments the coefficient of thermal expansion of the material of the runner is between 95% and 105% of the coefficient of thermal expansion of the material of the seal ring”. 

Fadgen 2020/0173557 therefore recognizes the importance of matching the thermal expansion coefficient of the seal ring to the thermal expansion coefficient of the seal runner, for the purpose of effecting sealing engagement between the seal ring and the seal runner over a predetermined range of operating temperatures.

Therefore, it would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified bearing compartment seal of Fadgen 2017/0234430 such that the third material and the second material are the same material such that they have at least one shared underlying component material, as taught by Fadgen 2020/0173557, for the purpose of effecting sealing engagement between the seal ring and the seal runner over a predetermined range of operating temperatures.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fadgen 2017/0234430 and Fadgen 2020/0173557 as applied to claim 1 above.
The modified bearing compartment seal of Fadgen 2017/0234430 shows all of the claimed subject matter, except for the interface portion extends less than a full length of the support portion.

The recitation that the interface portion extends less than a full length of the support portion, is an obvious engineering expedient. It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified bearing compartment seal of Fadgen 2020/0173557 such that the interface portion extends less than a full length of the support portion, for the purpose of accommodating for space requirements and clearance requirements in the gas turbine engine among the interface portion and the support portion.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fadgen 2017/0234430 and Fadgen 2020/0173557 as applied to claim 1 above.
The modified bearing compartment seal of Fadgen 2017/0234430 shows all of the claimed subject matter, except for the axial retention tab extending a full radial height of the interface portion.

The recitation that the axial retention tab extends a full radial height of the interface portion, is an obvious engineering expedient. It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified bearing compartment seal of Fadgen 2020/0173557 such that the axial retention tab extends a full radial height of the interface portion, for the purpose of accommodating for space requirements and clearance requirements in the gas turbine engine among the axial retention tab and the interface portion.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fadgen 2017/0234430 in view of Ullah 2012/0177486 and Fadgen 2020/0173557.
Fadgen 2017/0234430 (figure 1) discloses a jet engine substantially as claimed, comprising a shaft 104 within an unnumbered bearing compartment shown generally at 100; a bearing compartment seal in the form of a carbon seal ring (unnumbered, see paragraph 25) disposed in the bearing compartment, wherein the bearing compartment seal includes at least one seal ring defining an axis, a ceramic seal runner 106 having a metallic support 110 constructed of a first material and an interface portion I constructed of a second material, the interface portion including a radially outward facing surface, the interface portion retained relative to the support at least partially via a fastener 116 in the form of a threaded nut (claim 16). 

However, However, Fadgen does not disclose that the jet engine is a gas turbine engine including a bearing system and comprising an engine core including a bearing system, a compressor, a combustor fluidly connected to the compressor, and a turbine fluidly connected to the combustor, with an engine static structure supported relative to the shaft within the core via the bearing system disposed within the bearing compartment (claim 16).

Ullah shows an engine in the form of a gas turbine engine 20, comprising: an engine core including a compressor 24, a combustor 26 fluidly connected to the compressor, and a turbine 28 fluidly connected to the combustor; an engine static structure 36 supported relative to a shaft 50 within the core via at least one bearing system 38 disposed within a bearing compartment B; a bearing compartment seal 60 disposed in the bearing compartment, wherein the bearing compartment seal includes at least one seal ring 66, as a feature of a gas turbine engine that derives power while allowing for supporting the engine static structure relative to the shaft.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the jet engine of Fadgen 2017/0234430 with a bearing system disposed within the bearing compartment and in the form of a gas turbine engine comprising an engine core including a compressor, a combustor fluidly connected to the compressor, and a turbine fluidly connected to the combustor, and an engine static structure supported relative to the shaft within the core via at the bearing system disposed within the bearing compartment, as taught by Ullah, as a feature of a gas turbine engine that derives power while allowing for supporting the engine static structure relative to the shaft.

The modified gas turbine engine of Fadgen 2017/0234430 shows all of the claimed subject matter except for the seal ring having a radially inward facing sealing surface (claim 16),  except for a first coefficient of thermal expansion of the second material being at most approximately equal to a second coefficient of thermal expansion of the at least one seal ring (claim 16), and except for an exterior radial clearance of the interface portion being less than an internal radial clearance of the at least one seal ring while the engine is in a hot condition (claim 18).

Fadgen 2020/0173557 shows a bearing compartment seal for a gas turbine engine (paragraph 19) comprising: at least one seal ring 110 defining an axis and having a radially inward facing sealing surface 116; a seal runner 112 having a support 118 constructed of a first material and an interface portion 120 constructed of a second material, the interface portion including a radially outward facing surface, for the purpose of forming a seal between the radially inward facing sealing surface of the seal ring and the interface portion of the seal runner. A first coefficient of thermal expansion of the second material is at most approximately equal to a second coefficient of thermal expansion of the at least one seal ring, and the first coefficient of thermal expansion is approximately identical to the second coefficient of thermal expansion (note paragraphs 24-26, for example). Due to this arrangement, an exterior radial clearance of the interface portion is less than an internal radial clearance of the at least one seal ring while the engine is in a hot condition. The arrangement is provided for the purpose of effecting sealing engagement between the seal ring and the seal runner over a predetermined range of operating temperatures. The seal ring comprises a pair of seal rings (paragraph 21), for the purpose of increasing the sealing effect against the radially outward facing surface. 

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified bearing compartment seal of Fadgen 2017/0234430 such that the carbon seal ring has a radially inward facing sealing surface, as taught by Fadgen 2020/0173557, for the purpose of forming a seal between the radially inward facing sealing surface of the seal ring and the interface portion of the seal runner.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified bearing compartment seal of Fadgen 2017/0234430 such that a first coefficient of thermal expansion of the second material is at most approximately equal to a second coefficient of thermal expansion of the at least one seal ring, such that the first coefficient of thermal expansion is approximately identical to the second coefficient of thermal expansion, and such that that an exterior radial clearance of the interface portion is less than an internal radial clearance of the at least one seal ring while the engine is in a hot condition, as taught by Fadgen 2020/0173557, for the purpose of effecting sealing engagement between the seal ring and runner over a predetermined range of operating temperatures.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fadgen 2017/0234430 in view of Ullah 2012/0177496 and Fadgen 2020/0173557 as applied to claim 16 above.
The modified gas turbine engine of Ullah shows all of the claimed subject matter except for the at least one seal ring comprises a pair of seal rings, and except for the pair of seal rings are constructed of a third material, and wherein the third material and the second material have at least one shared underlying component material.

Fadgen 2020/0173557 teaches that plural seal rings 110 may be provided (paragraph 21), for the purpose of increasing the sealing effect with the seal runner 112.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Fadgen 2017/0234430 such that the at least one seal ring comprises a pair of seal rings, as taught by Fadgen 2020/0173557, for the purpose of increasing the sealing effect with the seal runner.

Fadgen 2020/0173557 at paragraphs 24 and 25, for example, states that “The seal ring 110 and runner 112 may be formed from materials having coefficients of thermal expansion that are matched to effect sealing engagement between the seal ring 110 and runner 112” over a predetermined range of operating temperatures, and “In some embodiments the coefficient of thermal expansion of the material of the runner is between 95% and 105% of the coefficient of thermal expansion of the material of the seal ring”. 

Therefore, it would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Fadgen 2017/0234430  such that the third material and the second material are the same material such that they have at least one shared underlying component material, as taught by Fadgen, for the purpose of effecting sealing engagement between the seal ring and the seal runner over a predetermined range of operating temperatures.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fadgen 2017/0234430 in view of Fadgen 2020/0173557.
Fadgen 2017/0234430 (figure 1) discloses a method substantially as claimed, comprising  defining a seal runner using a distinct metallic seal support 110 and a ceramic seal interface 106/I with the seal support and seal interface being constructed of distinct materials, with an unnumbered carbon seal ring (paragraph 25). The recitation of “for minimizing rubbing in a gas turbine engine bearing compartment seal” has not been given patentable weight because the recitation occurs in the preamble of the claim. When reading the preamble in the context of the entire claim, this recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

However, Fadgen 2017/0234430 does not disclose that a coefficient of thermal expansion of the seal interface is less than or approximately equal to a coefficient of thermal expansion of at least one seal ring disposed radially outward of the seal interface 

Fadgen 2020/0173557 shows a bearing compartment seal for a gas turbine engine (paragraph 19) comprising: at least one seal ring 110 defining an axis and having a radially inward facing sealing surface 116; a seal runner 112 having a support 118 or S constructed of a first material and an interface portion 120 constructed of a second material, the interface portion including a radially outward facing surface, the seal ring disposed radially outward of the seal interface, for the purpose of forming a seal between the radially inward facing sealing surface of the seal ring and the interface portion of the seal runner. A first coefficient of thermal expansion of the second material is at most approximately equal to a second coefficient of thermal expansion of the at least one seal ring, and the first coefficient of thermal expansion is approximately identical to the second coefficient of thermal expansion (note paragraphs 24-26, for example), for the purpose of effecting sealing engagement between the seal ring and runner over a predetermined range of operating temperatures.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the bearing compartment seal of Fadgen 2017/0234430 such that the carbon seal ring is disposed radially outward of the seal interface, as taught by Fadgen 2020/0173557, for the purpose of forming a seal between the seal ring and the interface portion of the seal runner.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified bearing compartment seal of Fadgen 2017/0234430 such that a coefficient of thermal expansion of the seal interface is less than or approximately equal to a coefficient of thermal expansion of the at least one seal ring, as taught by Fadgen 2020/0173557, for the purpose of effecting sealing engagement between the seal ring and runner over a predetermined range of operating temperatures.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fadgen 2017/0234430 in view of Fadgen 2020/0173557 as applied to claim 19 above.
The modified method of Fadgen 2017/0234430 shows all of the claimed subject matter except for constructing the interface portion of the second material including at least some identical constituent materials to the first material.

Fadgen 2020/0173557 at paragraphs 24 and 25, for example, states that “The seal ring 110 and runner 112 may be formed from materials having coefficients of thermal expansion that are matched to effect sealing engagement between the seal ring 110 and runner 112”, and “In some embodiments the coefficient of thermal expansion of the material of the runner is between 95% and 105% of the coefficient of thermal expansion of the material of the seal ring”. 

Fadgen 2020/0173557 therefore recognize the importance of matching the thermal expansion coefficient of the seal ring to the thermal expansion coefficient of the seal runner, for the purpose of effecting sealing engagement between the seal ring and the seal runner over a predetermined range of operating temperatures.

Therefore, it would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to construct Fadgen 2020/0173557 such that the interface portion of the second material including at least some identical constituent materials to the first material, as taught by Fadgen 2020/0173557, for the purpose of effecting sealing engagement between the seal ring and the seal runner over a predetermined range of operating temperatures.
Allowable Subject Matter
Claims 14, 21-22, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

With regard to claim 13, Fadgen 2017/0234430 does not disclose that the tab T is circumferentially intermittent, nor would it be obvious to form the tab T as circumferentially intermittent, as this would reduce the clamping effect between support portion 110 and coupling member 108.

With regard to claim 14, there is no reason to form the interface portion I of Fadgen 2017/0234430 such that it is retained relative to the support portion at least partially via an interference fit in at least one condition, as the nut 116, support portion 110 and coupling member 108 already provide a manner of attachment of the interface portion to the support portion.

With regard to claims 21-22, the fastener 116 of Fadgen 2017/0234430 is a nut screwed on shaft 104, and is not capable of protruding through the interface portion and the support portion (claim 21), and is not capable of being disposed between the axial ends of the interface portion (claim 22).

With regard to claim 24, the interface portion I of Fadgen 2017/0234430 does not  contact with the seal ring. Claim 25 is dependent on claim 24.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745